Case 2:21-cv-00678-JS-AYS Document 56 Filed 05/25/21 Page 1 of 1 PageID #: 321




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

In re HAIN CELESTIAL HEAVY METALS                   Case No.: 2:21-cv-00678-JS-AYS
BABY FOOD LITIGATION
                                                    MOTION FOR ADMISSION PRO HAC
                                                    VICE OF GARY F. LYNCH



        PLEASE TAKE NOTICE that, upon the annexed affidavit of Gary F. Lynch (“Movant”)

in support of this motion, and the Certificates of Good Standing annexed thereto, Movant will

move this Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Court for

the Eastern District of New York for an order allowing the admission of Movant, a member of

the firm Carlson Lynch LLP and a member in good standing of the bar of the States of New

York and Pennsylvania, as attorney pro hac vice for Plaintiffs Lisa Gray and Heather Age in the

above-captioned matter. There are no pending disciplinary proceedings against Movant in any

state or federal court.


Dated: May 25, 2021                           CARLSON LYNCH LLP

                                        By: /s/ Gary F. Lynch
                                            Gary F. Lynch
                                            1133 Penn Avenue, Floor 5
                                            Pittsburgh, PA 15222
                                            Tel. 412-322-9243
                                            Fax: 412-231-0246
                                            glynch@carlsonlynch.com

                                              Attorneys for Plaintiffs
                                              Lisa Gray and Heather Age




                                                1
